Citation Nr: 1128172	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess for 50 percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1965 to December 1967 and from September 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions of the Winston-Salem Department of Veterans' Affairs (VA) Regional Office (RO).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record evidence demonstrates that the Veteran's PTSD is productive of no more than occupational and social impairment with deficiencies in judgment, family relations, work and mood due to signs and symptoms which include: anxiety; near continuous depression with affects the ability to function independently; sleep disturbance; nightmares; flashbacks; avoidance; withdrawal; isolation; loss of interest; lack of motivation; exaggerated startle response; persistent hypervigilence; suspiciousness; irritability; outbursts of anger; impaired impulse control; some unprovoked irritability with periods of violence; impaired attention, concentration and focus; abnormal abstract thinking; severe impaired short and long term memory; and difficulty in understanding complex commands; Global Assessment of Functioning scores ranged from 42 to 50, indicating severe symptoms.  


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an increased initial rating in the July 2009 rating decision, he was provided notice of the VCAA in December 2008.  An additional VCAA letter was sent in August 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in December 2008, July 2009, and August 2009 pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a Statement of the Case in March 2010 with subsequent re-adjudication in a June 2010 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for PTSD has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for PTSD and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2010) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his PTSD, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, a VA examination, and statements from the Veteran.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

The Veteran has been assigned a 50 percent evaluation for PTSD under Diagnostic Code 9411 throughout the duration of the appeal.  

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a
50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his PTSD warrants a higher disability rating.  

VA outpatient treatment reports from December 2007, within a year of the date of the Veteran's claim, to March 2010 reflect that the Veteran went to a private psychiatrist for treatment of anxiety disorder and he refused treatment at the VA mental health clinic.  His active problems included anxiety disorder.  

In a December 2008 private psychiatric evaluation, the Veteran complained of PTSD symptoms including, irritability, flashbacks, restlessness, sleep disturbance, anxiety, avoidance and withdrawal, nightmares, annoyance and irritation with Iraq war, feeling edgy and jumpy, and an intolerance of stress.  The Veteran also reported that he last worked in 1998 at which time he had a home improvement business and renting business.  A mental status evaluation revealed that he looked his stated age, was pleasant and cooperative, had good eye contact, and appeared to be a reliable historian.  The Veteran was restless and anxious.  Speech was within normal limits.  Thought processes were slightly delayed and he had some word searching.  His affect was constricted and his mood was depressed and anxious.  The Veteran denied any auditory or visual hallucinations and denied any suicidal or homicidal ideation.  There was no evidence of psychosis or delusions.  He was alert cognitively.  The Veteran had a short memory and his attention and concentration were affected.  He could not concentrate or focus and his short-term memory was affected.  The Veteran had fair insight and judgment.  He was assigned a GAF score of 42 and the private physician recommended a combination of psychotherapy and psychophamacotherapy along with medication.  

Private treatment reports from January 2009 to October 2009, revealed that the Veteran was treated for PTSD symptoms, including:  constricted affect; avoidance of crowds and social activities; not wanting to go anywhere or be exposed to things; recurrent dreams about Vietnam; dreams of brother who was killed in the military; sleep disturbance; depression; an inability to relate to anything; problems with memory, focus, and concentration; irritability; inability to tolerate and work with people; intolerance of anything; anxiety; lack of stamina; and easily tired.  

In an April 2009 VA examination the Veteran reported that his PTSD symptoms consisted of nightmares, flashbacks, and sleep disturbance occurring as often as three times a week which affected his total daily functioning and resulting in poor relationships with people.  Other PTSD symptoms included:  the inability to get along with people; recurrent recollection; persistent and intense distress to exposure to loud noises and similar events; persistent and physiological reactivity to cues that symbolize an aspect of his stressor; avoidance of stimuli associated with his trauma including discussions about the trauma and persistent efforts to avoid people, places or activities which around recollections; persistent markedly diminished interest or participation in significant activities; irritability or outbursts of anger; persistent exaggerated startle response; persistent difficulty concentrating; and persistent hypervigilence.  He reported that since the military he developed major changes in his daily activities, such as living with his mother who did all the household chores, and he did nothing.  The Veteran also stated that he did not participate in any activities.  He reported that he was not currently working and had not worked for 10 years, prior to which he was self-employed in home repair, and he could no longer do the physical work or work because of his physical condition.  

A mental status evaluation revealed normal orientation with appropriate appearance, hygiene, and behavior.  The Veteran maintained good eye contact and was found to be a reliable historian.  Affected and mood showed anxiety and depressed mood which occurred near-continuously and affected the ability to function independently.  Affect and mood examination also indicated an impaired impulse control with some unprovoked irritability and periods of violence productive of no motivation and irritability.  The Veteran had no interest or pleasure, although ambition was noted.  Communication and speech were within normal limits.  The Veteran had impaired attention and/or focus.  Signs of suspiciousness were noted.  There were no panic attacks, delusion, hallucinations, obsessional rituals, or suicidal or homicidal ideation.  Thought processes were found to be impaired as the Veteran had difficulty with directions, considerable difficulty understanding many questions, associations were not always tight, abnormal abstract thinking in the inability to understand the meaning of proverbs, and severe impaired memory such that he forgets the names of close relatives, his own occupation, the work he did, or his own name.  The examiner found that the Veteran was very distressed in the session and had difficult time focusing on the questions presented to him.  

The Veteran was diagnosed with PTSD and alcohol abuse and assigned a GAF score of 50.  The examiner found that the effects of the Veteran's PTSD symptoms on his employment and overall quality of life included loss of interest, no motivation, withdrawal, suspiciousness, lack of sleep, and difficulty relating to peoples.  The examiner also found that, mentally, the Veteran was intermittently unable to perform the activities of daily living, though he could provide self care, and depended on his mother for daily chores.  The psychiatric impairment was best described as psychiatric symptoms which caused occupational and social impairment with reduced reliability and productivity as supported by his symptoms of difficulty in understanding complex commands, impairment of short and long term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired abstract thinking, and disturbances in motivation and mood.  The examiner concluded that the Veteran required both medication and therapy and did not appear to pose any threat of danger or injury to himself or others.  

In a November 2009 private medical record, the Veteran reported that he had not worked for about 11 years and that his focus, concentration, and ability to sustain his attention on work without getting agitated is why he could not have a gainful job.  He also reported having problems with irritability and had very little tolerance with people.  At this time, the private physician opined that, at this point and based upon the Veteran's request, he felt that the Veteran could not hold or was able to sustain a gainful employment.  

In an April 2010 private treatment report, the Veteran reported that he could not maintain sleep.  He also reported feeling depressed a lot and that life was not worth living.  He reported suicidal ideation but no plan.  The Veteran felt that the forgot a lot and could not relate to anything.  He also got easily irritated and did not feel that he could concentrate.  

After a careful review of the record, and resolving all doubt in his favor, the Board finds that the lay and medical evidence supports the assignment of a 70 percent rating for PTSD throughout the rating period on appeal.  In this regard, notwithstanding the April 2009 VA examiner's conclusion that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, the Board finds that Veteran's PTSD was productive occupational and social impairment with deficiencies in judgment, family relations, work and mood due to signs and symptoms which include: anxiety; near continuous depression with affects the ability to function independently; sleep disturbance; nightmares; flashbacks; avoidance; withdrawal; isolation; loss of interest; lack of motivation; exaggerated startle response; persistent hypervigilence; suspiciousness; irritability; outbursts of anger; impaired impulse control; some unprovoked irritability with periods of violence; impaired attention, concentration, and focus; abnormal abstract thinking; severe impaired short and long term memory; and difficulty in understanding complex commands.  

The above evidence also demonstrates significant social impairment due to the Veteran's PTSD, notably issues with anger and irritability which kept him isolated from others and impaired his social relationships, such that he had no reported friends and lived with his mother.  Moreover, the Veteran's symptoms of withdrawal, isolation, anger, irritability, difficulty relating to others, and inability to tolerate and work with people demonstrate an inability to establish and maintain effective relationships.  

In addition, the GAF scores of 42 to 50 indicate serious symptoms and serious impairment in social and occupational functioning.  For all of these reasons, the Board concludes that the Veteran's disability picture most nearly approximates the criteria for the next-higher 70 percent evaluation throughout the rating period on appeal.

Although a 70 percent rating is found to be warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation in excess of 70 percent for any portion of the rating period on appeal.  Despite the occupational and social impairment demonstrated in the record, there is no showing of total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or disorientation to time or place so as to warrant a 100 percent rating.  While the Board notes the April 2009 VA examination findings of severe memory impairment such that he forgets the names of close relatives, his own occupation, the work he did, or his own name, and an intermittent inability to perform activities of daily living as well as the April 2010 private treatment report revealing reports of suicidal ideation but no plan, the evidence of record does not demonstrate that these symptoms, by themselves or in conjunction with other psychiatric symptoms, are productive of total social and occupational impairment.  

Furthermore, while the Veteran's GAF scores ranged from 42 to 50, indicating a serious severity of symptoms, evaluations are not assigned based solely upon GAF scores, and the symptomatology described in the record fails to more nearly approximate the criteria for a 100 percent rating at any point during the course of the appeal.  

For all of the foregoing reasons, while an increased evaluation of 70 percent is justified, the assignment of the next-higher 100 percent rating is not warranted here.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's PTSD should be rated at 70 percent, but no more, from December 2, 2008.  See Fenderson, 12 Vet. App. at 125-26.  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 70 percent from December 2, 2008, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See Statement of the Case, dated March 2010, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 70 percent for PTSD is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for TDIU.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

In an April 2009 VA examination the Veteran reported that he was not currently working and had not worked for 10 years, prior to which he was self-employed in home repair, and he could no longer do the physical work or work or because of his physical condition.  

In a July and November 2009 VA forms 21-8940, Applications for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full time in 1984, he became too disabled to work in 1984, he was self employed part-time in carpentry and repair from 1984 to 1997, and that his service-connected PTSD prevented him from securing or following any substantially gainful employment.  

In a September 2009 statement, the Veteran reported that he had not worked for over 10 years, however, he had a rental property which he rented out and which was the only income that he had, but he did not work.  

As noted above, in a November 2009 private medical record, the Veteran reported that he had not worked for about 11 years and that his focus, concentration, ability to sustain his attention on work without getting agitated is why he could not have a gainful job.  He also reported having problems with irritability and had very little tolerance with people.  At this time, the private physician opined that, at this point and based upon the Veteran's request, he felt that the Veteran could not hold or was able to sustain a gainful employment.  

In an April 2010 statement, the Veteran provided information about a job description as a residence building repair and maintenance specialist.  It is unclear from this statement however, what time period this employment refers to, although it appears that the information provided may relate to his part-time work which he previously had indicated in the VA forms 21-8940.  

To date, the Veteran has not been afforded a VA examination which addressed all of his service-connected conditions and provided an opinion regarding the Veteran's employability as due to any of his service-connected conditions.  Pursuant to 38 C.F.R. § 4.16(a) If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 3.340, 4.16(a) (2010).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran's service connected disabilities include: PTSD, rated as 50 percent disabling; injury to the muscle of the left shoulder, rated as 20 percent disabling; injury to the muscles of right elbow, rated as 10 percent disabling; injury to the muscles of left elbow, rated as 10 percent disabling; injury to the muscles of fingers/thumb of the left hand, rated as 10 percent disabling; injury affecting the left knee extension and hip flexion, rated as 10 percent disabling; eczema, rated as 10 percent disabling; ankylosis of the left middle finger, rated as noncompensable; and injury to the facial muscles, rated as noncompensable.  The Veteran's combined disability rating is 80 percent, effective December 2, 2008.  

Given this, and considering that the Veteran currently meets the criteria of 4.16(a), his statement to the April 2009 VA examiner that he could no longer do the physical work or work or because of his physical condition, his report the private physician in November 2009 that he had not worked for about 11 years and that his focus, concentration, ability to sustain his attention on work without getting agitated was why he could not have a gainful job, and the November 2009 private opinion that based upon the Veteran's request, he felt that the Veteran could not hold or was able to sustain a gainful employment, a VA medical opinion should be obtained as to the Veteran's employability.  Thus, the Board determines that remand for consideration of the issue of TDIU under the provisions of 38 C.F.R. § 4.16 (a), is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination by an appropriate specialist, to determine the current nature and etiology of his current service-connected disabilities, including:  PTSD, injury to the muscle of the left shoulder, injury to the muscles of right elbow, injury to the muscles of left elbow, injury to the muscles of fingers/thumb of the left hand, injury affecting the left knee extension and hip flexion, eczema, ankylosis of the left middle finger, and injury to the facial muscles.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

a.  The evaluation should consist of all necessary testing, for each disability.  

b.  The examiner is asked to comment on the degree of severity of: (1) PTSD; (2) injury to the muscle of the left shoulder; (3) injury to the muscles of right elbow; (4) injury to the muscles of left elbow; (5) injury to the muscles of fingers/thumb of the left hand; (6) injury affecting the left knee extension and hip flexion; (7) eczema; (8) ankylosis of the left middle finger; and (9) injury to the facial muscles, and their affect on his employment and activities of daily living.  

c.  The examiner should opine as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, either separately or in conjunction, without regard to the Veteran's age or the impact of any nonservice-connected disabilities.  In doing so, the examiner should also comment on the November 2009 private physician's opinion.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


